 Case 19-22130     Doc 12    Filed 12/30/19   Entered 12/30/19 16:07:09     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT


In Re:                                   :      Chapter 11
                                         :
1794 - 1796 LLC                          :      Case No. 19-22130
                                         :
              Debtor                     :



                        NOTICE OF APPEARANCE AND
                   REQUEST FOR ALL NOTICES AND PLEADINGS

         PLEASE TAKE NOTICE, that the undersigned hereby appears on behalf of

Manuel Moutinho, Trustee, Creditor, and requests that pursuant to Federal Rules of

Bankruptcy Procedure 2002, 3017, 9007, 9010, D. Conn. LBR 2002-1 and any other

such rule governing notice, that Harlow, Adams & Friedman, P.C. receive copies of all

notices, reports, motions, briefs, memoranda, pleadings, proposed plans, disclosure

statements, proposed order, confirmed copies of other documents or instruments (the

“Documents”) filed in the above bankruptcy proceeding. All such documents should be

served upon the following:

                                James M. Nugent, Esq.
                           Harlow, Adams & Friedman, P.C.
                          One New Haven Avenue, Suite 100
                                   Milford, CT 06460
                                 jmn@quidproquo.com


         PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only

notices and papers referred to in the Federal Rules of Bankruptcy Procedure specified

above, but also includes, without limitation, orders and notices and notices of any

application, motion, petition, pleading, request, compliant or demand, whether formal or
 Case 19-22130     Doc 12    Filed 12/30/19       Entered 12/30/19 16:07:09   Page 2 of 3



informal, whether written or oral, and whether transmitted or conveyed by hand delivery,

mail delivery, telephone, telegraph, telex, telecopy facsimile or otherwise, which affects

the Debtor or the property of the Debtor.

       Dated at Milford, Connecticut this 30th day of December, 2019.




                                            Respectfully Submitted,


                                            BY:     /s/ James M. Nugent
                                                   James M. Nugent, Esq. ct08822
                                                   Harlow, Adams & Friedman, P.C.
                                                   One New Haven Avenue, Suite 100
                                                   Milford, CT 06460
                                                   Tele No. (203)878-0661
                                                   Fax No. (203)878-9568
 Case 19-22130     Doc 12    Filed 12/30/19     Entered 12/30/19 16:07:09     Page 3 of 3



                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT


In Re:                                    :      Chapter 11
                                          :
1794 - 1796 LLC                           :      Case No. 19-22130
                                          :
              Debtor                      :



                                   CERTIFICATION

       In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, 2002 and 7004, the undersigned certifies that on December 30, 2019, a
copy of the Appearance and Request for all Notices and Pleadings was filed and
served to all parties by operation of the Court's electronic filing system or by mail on
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court's system.




                                          Respectfully Submitted,


                                          BY:     /s/ James M. Nugent
                                                 James M. Nugent, Esq. ct08822
                                                 Harlow, Adams & Friedman, P.C.
                                                 One New Haven Avenue, Suite 100
                                                 Milford, CT 06460
                                                 Tele No. (203)878-0661
                                                 Fax No. (203)878-9568
